Citation Nr: 0637850	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for gout. 

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent.  

6.  Entitlement to an initial disability rating for coronary 
artery disease (CAD) in excess of 20 percent.  

7.  Entitlement to an initial disability rating for diabetes 
mellitus with onychomycosis and tinea pedis in excess of 20 
percent.  

8.  Entitlement to a separate initial compensable disability 
rating for onychomycosis and tinea pedis.  

9.  Entitlement to effectives date prior to March 30, 2001, 
for service connection for PTSD, for CAD, and for 
onychomycosis and tinea pedis.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating July 2002 and March 2004 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

Historically, a November 1999 Board decision denied service 
connection for peripheral neuropathy, claimed as secondary to 
herbicide exposure.  

A July 2002 rating decision granted service connection for 
diabetes mellitus and assigned an initial 20 percent 
disability rating, both effective March 30, 2001.  Service 
connection was denied for PTSD; CAD with hypertension; gout, 
also claimed as arthritis and joint pains of the fingers, 
hands, arms, and lower extremities; and bilateral 
onychomycosis.  Reopening of the claim for service connection 
for peripheral neuropathy, claimed as due to herbicide 
exposure was also denied.  Further, service connection for 
peripheral neuropathy, claimed as secondary to service-
connected diabetes was also denied.  

A March 2004 rating decision granted service connection for 
(1) PTSD, and assigned an initial 30 percent rating; (2) CAD, 
assigned an initial 20 percent disability rating; and (3) 
onychomycosis and tinea pedis and the evaluation for this 
disability was included in the 20 percent rating for 
diabetes.  All of these grants were made effective March 30, 
2001.  

The veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ), commonly called a Travel Board hearing, but 
he failed to appear at a scheduled June 20, 2006, travel 
Board hearing.  He also has not since offered an explanation 
for his absence or requested that his hearing be rescheduled.  
Accordingly, the Board will review his case as if he withdrew 
his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(d) (2005). 

As discussed in more detail below, the Board denied an appeal 
for service connection for peripheral neuropathy, to include 
as secondary to herbicide exposure, in a 1999 decision.  That 
decision did not address a claim for secondary service 
connection.  While the decision that follows grants secondary 
service connection for peripheral neuropathy, it is based 
upon aggravation rather than causation.  38 C.F.R. § 3.310 
(2006); see also 71 Fed. Reg. 52744 (2006), which is an 
amendment to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  That amendment essentially 
codifies Allen with language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  Thus, notwithstanding the grant 
for secondary service connection based upon aggravation, the 
application to reopen the claim for service connection for 
peripheral neuropathy on a direct incurrence or presumptive 
basis will be adjudicated separately as it potentially would 
result in a greater benefit.  

The Board also notes that, after denying the application to 
reopen, the RO implicitly reopened the claim for service 
connection for peripheral neuropathy and denied entitlement 
on the merits.  However, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

In the most recent correspondence from a staff attorney with 
Swords to Plowshares, received by the Board in March 2006, it 
was noted that the veteran "has disappeared" and that "we 
have heard nothing from him, or about him, for several 
months".  It was further noted that, after sending the 
required notice to the veteran, Swords to Plowshares filed a 
Notice of Withdrawal of Services as Representative in 
November 2005 and a copy of that notice is in the claims 
file.  38 C.F.R. § 20.608(a) (2006).  


FINDINGS OF FACT

1.  A November 1999 Board decision denied service connection 
for peripheral neuropathy, claimed as secondary to herbicide 
exposure, and that decision is final.  

2.  The evidence received after the 1999 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for peripheral neuropathy on a direct incurrence or 
presumptive basis. 

3.  The veteran's peripheral neuropathy was slightly or 
mildly aggravated by his service-connected diabetes mellitus.  

4.  Gout and hypertension first manifested several years 
after active service and there is no medical evidence or 
competent opinion that links either disease to any incident 
of or finding recorded during service.  

5.  The veteran's service-connected PTSD is manifested by 
sleep disturbance, intrusive memories, mild hypervigilance, 
some irritability, and depression; the preponderance of the 
evidence is against impairment of his memory, paranoia, 
disorientation or suicidal or homicidal ideation, obsessional 
rituals, illogical or other impairment of speech, or near-
continuous panic or spatial disorientation; the veteran is 
not in receipt of psychiatric treatment or medication 
specifically for PTSD, as opposed to treatment for substance 
abuse.  

6.  The veteran had previously required cardiac medication 
for angina on a continuous basis, but he does not have 
estimated METs of 5 or less and there is no evidence of 
cardiac hypertrophy, dilation or left ventricular 
dysfunction.  

7.  The veteran's diabetes mellitus is controlled with oral 
medication; he has never taken insulin or required 
hospitalization for treatment of his diabetes. 

8.  Onychomycosis and tinea pedis do not affect an exposed 
area and have not required systemic therapy or other 
immunosuppressive drugs; it affects less than 5 percent of 
the body.  

9.  During an August 9, 1999 Board videoconference hearing, 
the veteran claimed service connection for PTSD and the 
record contains medical evidence of PTSD linked to service as 
of that date; thus, the proper effective date for service 
connection for PTSD is August 9, 1999. 

10.  During the August 1999 Board videoconference hearing,  
the veteran also claimed service connection for onychomycosis 
and tinea pedis; however, since the grant of service 
connection for onychomycosis and tinea pedis was based upon a 
finding that it was secondary to the veteran's service-
connected diabetes, and the effective date for the latter is 
March 30, 2001, an effective date for the grant of secondary 
service connection for onychomycosis and tinea pedis cannot, 
as a matter of law, be granted prior to the latter date.  

11.  There is no claim, formal or informal, prior to March 
30, 2001, for service connection for CAD.  




CONCLUSIONS OF LAW

1.  The November 1999 Board decision denying service 
connection for peripheral neuropathy, claimed as secondary 
to herbicide exposure, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1104 (2006).   

2.  New and material evidence has not been received to reopen 
a claim for service connection for peripheral neuropathy on a 
direct incurrence or presumptive basis, to include as 
secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006). 

3.  Peripheral neuropathy was slightly or mildly aggravated 
by service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. 
Reg. 52744 (2006).  

4.  Gout and hypertension were not incurred in or aggravated 
by active service, nor may gouty arthritis or hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

5.  The criteria for an initial disability rating for PTSD in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.126(a), 4.127, Diagnostic Code 9411 (2006).  

6.  The criteria for an initial disability rating for CAD in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 7005 (2006).  

7.  The criteria for an initial disability rating for 
diabetes mellitus with onychomycosis and tinea pedis in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 7913 (2006). 

8.  The criteria for an initial separate compensable 
disability rating for onychomycosis and tinea pedis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 7806, 
7913 (2006).  

9.  August 9, 1999, is the proper effective date for service 
connection for PTSD.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).  

10.  An effective date prior to March 30, 2001, for service 
connection for CAD and onychomycosis and tinea pedis is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In an application to reopen a claim based upon new and 
material evidence, the notice must include the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, in August 2005 and March 2006 letters, the RO informed 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
also informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and directed the veteran to send any pertinent evidence 
he had in his possession.  The March 2006 notice letter 
satisfied the Dingess requirements.  

PreAdjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The veteran was provided a pre-adjudication notice with 
respect to the application to reopen the claim for peripheral 
neuropathy by letter of February 2002.  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in September 2002, February 2002, in 2004, 
August 2005, and March 2006.  The notices informed the 
veteran of the type of evidence needed to reopen the claim of 
service connection, namely, new and material evidence, that 
is, evidence not previously of record, which relates to the 
fact upon which the claim was previously denied and raises a 
reasonable possibility of substantiating the claim.  The 
notices included the type of evidence to substantiate the 
underlying claim of service connection, namely, evidence of 
an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service. The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  

As partial VCAA notice came after the initial adjudication, 
the timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However, 
following the July 2002 and March 2004 decisions, the issues 
on appeal were readjudicated by the RO.  See August 2005 
supplemental statement of the case.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Moreover, the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence and to 
address the issue at a hearing, but he failed to attend.  
It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

Duty to Assist

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims.  The record includes service 
records and VA medical records, including multiple VA 
examination reports.  The VA examinations were thorough in 
nature and are adequate for ratings purposes.  As noted in 
the introduction above, in the most recent correspondence 
from the veteran's former representative, received by the 
Board in March 2006, a staff attorney with Swords to 
Plowshares noted that the veteran "has disappeared" and 
that "we have heard nothing from him, or about him, for 
several months".  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran under the provisions 
of 38 C.F.R. § 3.159(c)(2) and 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, to include arthritis, various heart 
diseases (including coronary artery disease), hypertension 
and an organic disease of the nervous system (to include 
peripheral neuropathy) will be presumed to have been incurred 
in service if manifested to a compensable degree within 1 
year after service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended to implement the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

"A veteran seeking disability benefits must establish [] the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)). 

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Peripheral Neuropathy, Secondary to Herbicide Exposure

A final Board decision subsumes all prior rating actions 
addressing the same issue and the claim may not thereafter be 
reopened and allowed on the same factual basis; rather new 
and material evidence must be presented to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1104, 20.1105 (2006).  Thus, the November 1999 Board 
decision denying service connection for peripheral 
neuropathy, as due to inservice herbicide exposure, is final 
and new and material evidence must be received to reopen the 
claim.  

As noted in the introduction above, regardless of how the RO 
ruled on the question, the Board must re-decide whether there 
is new and material evidence because reopening is 
jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If under 38 C.F.R. § 3.156(a) new and material evidence is 
received the claim is reopened and readjudicated de novo, 
after first ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled but if not received, the 
analysis ends and the application to reopen is denied.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  If no new evidence is 
submitted, no analysis of materiality is required.  Smith 
(Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Because the veteran's application to reopen was received in 
March 2001, prior to August 29, 2001, the more favorable 
former provisions of 38 C.F.R. § 3.156(a) are applicable.  
That regulation states that new and material evidence is that 
which was not previously submitted and bears directly and 
substantially upon the specific matter under consideration, 
and is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Initially, the Board notes that in June 2001 the veteran 
stated that on at least two occasions he had actually been on 
the ground in the Republic of Vietnam during the Vietnam 
Conflict, and so warranted the application of the presumption 
of in-service exposure to herbicides for the purpose of 
service connection for diabetes mellitus.  

It was recently held in Haas v. Nicholson, No. 04-491, slip 
op. (U.S. Vet. App. Aug. 16, 2006) that under 38 U.S.C. 
§ 1116(f) and C.F.R. § 3.307(a)(6)(iii) exposure to 
herbicides will be presumed based on the receipt of a Vietnam 
Service Medal absent contradictory evidence, e.g., evidence 
that the VSM was received for service in a neighboring 
country or at a location that reasonably precluded exposure 
to Agent Orange.  VA Adjudication Procedure Manual M21-1, 
Part III,  4.08(k)(1)-(2) (Nov. 1991) provided that "In the 
absence of contradictory evidence, 'service in Vietnam' will 
be conceded if the records shows [sic] that the veteran 
received the Vietnam Service Medal."  While action was taken 
by VA in February 2002 to rescind and amend this version of 
the M21-1 (as amended in July 1995-M21-1, Part III,  
4.24(g)(1)-(2)), this action was ineffective and is set aside 
because VA did not comply with the notice and comment 
requirements of the Administrative Procedures Act (APA) 
regarding the promulgation and rescission of substantive 
rules.  See M21-1, Part III,  4.24(e)(1)-(2).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of claims affected by Haas.




However, the prior Board denial in 1999 was not premised upon 
the veteran's not having been exposed to herbicides in the 
Republic of Vietnam.  The Board noted that : 

The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or 
more at any time after service, except that 
chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers 
within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  For purposes of this 
section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure 
to a herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. § 3.309(e) 
Note 2 (1999).  38 C.F.R. § 3.307(a)(6)(2) 
provides a one-year manifestation period from the 
date of the last exposure for acute and subacute 
peripheral neuropathy.  

In 1999 the Board found that service connection for 
peripheral neuropathy on a direct incurrence or presumptive 
basis was not warranted.  Acute and subacute peripheral 
neuropathy must be manifest within one year from the date of 
the last exposure.  38 C.F.R. § 3.307(a)(6)(2).  Here, the 
veteran was first diagnosed with neuropathy many years after 
his discharge from service.  

The Board further found that there was no competent evidence 
that peripheral neuropathy has been mistakenly diagnosed in 
the past as gout and/or arthritis and the veteran's 
statements and testimony to the contrary were not competent 
to establish otherwise.  The Board also determined that both 
gout and neuropathy were first diagnosed many years after 
service.  There was also an April 1997 notation that his 
neuropathy was most likely due to chronic heavy alcohol use.  
There was no competent medical evidence relating peripheral 
neuropathy to active service and his testimony that a VA 
physician had stated this to be the case, and the fact there 
were clinical notations recording the veteran's own belief in 
such a relationship, were not competent medical evidence.  

New Evidence

Since the 1999 Board decision the veteran has stated that his 
various aches and pains during military service were a 
manifestation of peripheral neuropathy.  However, the service 
medical records (SMRs), while noting such complaints, are 
negative for clinical evidence of neuropathy and the veteran 
is not competent to provide a diagnosis as to the etiology of 
any such complaints.  So, this evidence is not material 
inasmusch because it is not competent.  

In January 2002 a VA peripheral neuropathy examiner felt that 
the veteran's peripheral neuropathy was mainly related to his 
postservice alcohol abuse.  This does not support the 
veteran's application to reopen the claim for service 
connection for peripheral neuropathy on a direct incurrence 
or presumptive basis since it suggests a post-service 
etiology for the peripheral neuropathy.  There is no new 
evidence that shows that the veteran's peripheral neuropathy 
was either acute or subacute, as required for a grant of 
service connection on the basis of in-service herbicide 
exposure.  Rather, the new evidence, as did the old, shows 
that the veteran has some form of chronic peripheral 
neuropathy with an onset date well beyond presumptive 
provisions.  

Accordingly, the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for peripheral 
neuropathy on a direct incurrence or presumptive basis.  

Peripheral Neuropathy Secondary to Service-Connected Diabetes 
Mellitus

The July 2002 RO decision stated that there was no review of 
the veteran's claim file at the time of the March 2002 VA 
peripheral neuropathy examination and, so, discounted the 
opinion that there was no history to suggest any other cause 
than diabetes for the peripheral neuropathy because the 
record also showed that the peripheral neuropathy predated 
the diabetes and there was evidence that it was alcohol 
induced.  

Nevertheless, on VA diabetes examination in December 2003, 
the veteran's claim file was reviewed and it was commented 
that if, upon peripheral neuropathy examination, it was found 
that there was an increased level of neuropathy since the 
diagnosis of diabetes, that it should be considered more 
likely than not that the increase in severity was related to 
the service-connected diabetes.  Subsequently, on VA 
peripheral neuropathy examination in January 2004 an examiner 
stated that the veteran had a history of a number of medical 
problems, including drug and alcohol abuse and evidence of 
peripheral neuropathy for many, many years.  By all available 
evidence, he had peripheral neuropathy long before the 
development of diabetes and there may have been minimal 
worsening of the peripheral neuropathy but the clinical 
presentation and examination findings did not suggest any 
significant worsening but, given that he had adult-onset, 
type 2, diabetes mellitus as well as chronic renal 
insufficiency, worsening of the peripheral neuropathy was 
quite likely.  The examiner concluded that the veteran had 
mild to moderate peripheral neuropathy mainly related to 
alcohol abuse but there appeared to be a slight component 
from adult-onset diabetes mellitus as well.  

With application of the doctrine of reasonable doubt, the 
Board finds that the veteran's peripheral neuropathy, while 
of post-service origin, was slightly or mildly aggravated by 
his service connection diabetes mellitus.  Accordingly, 
service connection for peripheral neuropathy, due to 
aggravation by service-connected diabetes, is warranted.  

The Board parenthetically notes that should a separate 
compensable rating be assigned for the peripheral neuropathy 
by the RO, upon return of this case, it will not have an 
impact upon the disability rating assigned for the veteran's 
service-connected diabetes.  Likewise, if it is determined 
that a separate compensable rating is not warranted, then the 
noncompensable level of such disability is to be included in 
the rating for diabetes.  See Note 1 to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  

Gout

The SMRs are negative for any findings relating or attributed 
to gout.  The veteran alleges that various bodily aches and 
pains during service were the earliest manifestations of 
gout.  However, he does not offer any corroborating medical 
evidence to substantiate such a medical conclusion.  While 
the veteran, as a lay person, is competent to testify to the 
pain he has experienced since his military service, he is not 
competent to testify that what he experienced in service and 
since service is the same condition now being claimed.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran was separated from service in June 1971 after 
approximately 11 years of active duty.  VA outpatient 
treatment (VAOPT) records in July 1989 note that the 
veteran's first symptoms of gout had been in 1974 and 1975, 
but had been diagnosed as bursitis.  A September 1989 VAOPT 
record indicates that his gout dated back to about 1975.  
Records of the Frasier Hospital establish that a June 1982 
notation indicates that he had taken anti-hypertensive 
medication for four years, i.e., since 1978 and in July 1985 
there was a diagnosis of gout due to medication for 
hypertension.  

The evidence does not confirm his August 1999 testimony at a 
videoconference hearing that he was diagnosed with gout and 
arthritis, i.e., gouty arthritis, within the first year after 
his June 1971 service discharge.  

Although the veteran has continued to receive treatment for 
gout, and what has been at times diagnosed as gouty 
arthritis, there is no competent evidence of gout during 
service or gouty arthritis within the first post-service 
year, nor is there competent evidence of continuity of 
symptomatology or a nexus between a current diagnosis of gout 
and any incident of or finding recorded during service.  The 
earliest medical evidence of gout indicates that its onset 
was at least several years after active service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for gout.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension

The veteran alleges that there is higher incidence of 
hypertension in combat veterans.  Even assuming that he did 
participate in combat, as the record suggests, there is no 
medical evidence corroborating this allegation.  

The SMRs reveal that all of the veteran's blood pressure 
readings during service were within normal limits, including 
during December 1967 when three blood pressure readings were 
taken because he had headaches.  When he claimed VA pension 
benefits in 1987, he listed hypertension as a disability and, 
as noted, there is a clinical history in 1982 indicating that 
he had taken anti-hypertensive medication since 1978, but 
this was still years after service.  

Although there is an abundance of evidence demonstrating 
continued hypertensive treatment, there is no medical 
evidence on file indicating that the veteran had hypertension 
during service or within the first post-service year, nor is 
there any competent evidence that links it to service.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.  Accordingly, service connection for hypertension is 
not warranted.  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

PTSD Initially Rated 30 Percent Disabling

The psychiatric rating criteria call for evaluations to be 
made upon identification of specific symptoms and 
manifestations expressly associated with different degrees of 
disability.  VAOGCPREC 11-97 dated March 25, 1997.  
Evaluation of psychiatric disability requires consideration 
of the frequency and duration of psychiatric symptoms, and 
the length as well as capacity for adjustment during 
remissions.  38 C.F.R. § 4.126(a).  Consideration is given to 
the extent of social impairment but a rating shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.   

A Global Assessment of Functioning (GAF) score of 51 to 60 
indicates that the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See e.g., Richard v. Brown, 9 Vet. App. 
266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

On VA PTSD examination in December 2003 the claim file was 
reviewed prior to the examination.  The veteran complained of 
secondary sleep disturbance, typically waking because of bad 
dreams and noises about 4 times weekly.  He was bothered by 
intrusive memories of Vietnam which could be easily triggered 
by reminders of injured children.  He had tended to defend 
against these memories and feelings by staying busy until his 
heart attack.  He appeared to have mild symptoms of 
hypervigilance and some irritability problems.  He reported 
that he was depressed a lot but did not report symptoms 
indicative of a major depressive disorder.  He was currently 
involved in a dual diagnosis PTSD VA treatment program.  He 
had significantly reduced his crack abuse after a heart 
attack several years ago.  His last relapse was one month 
ago.  He continued to use alcohol, reportedly to self-
medicate.  He did not take any psychoactive medication.  He 
was currently living in a residential treatment day hospital 
program.  

On mental status evaluation the veteran was neatly and 
appropriately groomed.  He was open and cooperative.  There 
was no impairment in communication.  There was no evidence of 
any psychotic thought process or content.  His abstract 
reasoning was good.  His long and short term memory and 
concentration appeared to be essentially within normal 
limits.  There was no evidence of paranoia.  He denied any 
history of suicidal ideation or attempts.  The diagnosis was 
mild PTSD and polysubstance dependence, in brief partial 
recovery.  His GAF score was 55.  He reported experiencing 
sleep disturbance and intrusive memories but appeared to be 
most impaired by his history of serious polysubstance 
dependence.  He also remained concerned about his medical 
problems and family issues.  He had significantly decreased 
his alcohol and crack cocaine abuse but continued to relapse 
with both.  No other psychiatric treatment was noted.  

Earlier VA clinical records created while in a substance 
abuse program reflect that he had a GAF score of 45, with the 
highest level in the last year of 50.  

Although the veteran reports that his substance abuse is a 
form of self-medication, he has used not only alcohol but 
crack cocaine.  The use of both mitigates against the 
credibility of this allegation and, further, he is not 
service-connected for substance abuse.  Most of the treatment 
that he has been involved in over the years was received in 
substance abuse treatment programs, in which any psychiatric 
treatment was merely adjunct to his substance abuse 
treatment.  In fact, his most recent involvement in such a 
program was by Court order after being arrest on a drug 
charge.  There is no medical opinion that supports a finding 
that the veteran's substance abuse was caused or aggravated 
by his PTSD.

Overall, the veteran does have sleep disturbance, intrusive 
memories, mild hypervigilance, some irritability, and 
depression.  Nevertheless, he does not have impairment of his 
memory and there is no paranoia, disorientation or suicidal 
or homicidal ideation.  

With consideration of the mental status examination findings, 
to include the multiple GAF scores, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.


CAD Initially Rated 20 Percent Disabling

38 C.F.R. § 4.104, Note 2 states that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 

Under 38 C.F.R. § 4.104, DC 7005 arteriosclerotic heart 
disease (ASHD) (coronary artery disease) when manifested by a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required, warrants a 10 percent 
evaluation.  

With a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
rating is warranted.  

With documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is warranted.  

The March 2004 rating decision found that the veteran's CAD 
was aggravated by his service-connected diabetes mellitus 
and, so, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995); see also recent amendment to 
38 C.F.R. § 3.310 at71 Fed. Reg. 52744 (2006).  It was 
determined that the veteran had a pre-existing level of CAD 
disability of 10 percent, which was subtracted from the 
current level of CAD disability of 30 percent.  The 
assessment of the pre-existing level of disability of 10 
percent was justified because there was evidence that the 
veteran had been required to take medication continuously for 
angina.  Indeed, the record even indicates that he may have 
had a cardiac event, if not an actual myocardial infarction 
in about June 2000, prior to the March 2001 effective date 
for service connection.  

To warrant a rating in excess of the current 20 percent, it 
must be shown that the veteran met the criteria for a 60 
percent disability rating (from which the pre-existing 10 
percent would have to be deducted).  Here, the VA diabetic 
examination in March 2002 estimated the veteran's METs to be 
7 or less.  The December 2003 VA diabetic examination also 
estimated his METs to be 7 or less, although this was an 
improvement from the estimated 8 or 9 METs one year earlier.  
In other words, not having estimated METs of at least less 
than 5 precludes the assignment of a higher initial 
disability rating when, as here, there is also no evidence of 
cardiac enlargement, dilation or left ventricular 
dysfunction.  

Accordingly, the preponderance of the evidence is against an 
initial disability rating in excess of 20 percent for CAD.  
As the preponderance of the evidence is against the veteran's 
claim for a higher initial rating, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.

Diabetes Mellitus Initially Rated 20 Percent Disabling

Under 38 C.F.R. § 4.119, DC 7913 (the revised criteria which 
became effective June 6, 1996) the minimum compensable rating 
for diabetes mellitus is 10 percent and is assigned when it 
is manageable by restricted diet only.  A 20 percent rating 
is assigned when diabetes requires insulin and a restricted 
diet, or; hypoglycemic agent and a restricted diet.  Diabetes 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Evaluations 
of 60 percent and 100 percent are also assignable but each 
requires at least the use of insulin.  Note 1 to 38 C.F.R. 
§ 4.119, DC 7913 states that compensable complications of 
diabetes are to be separately rated unless they are part of 
the criteria used to support a 100 percent evaluation.  Note 
2 states that noncompensable complications are considered 
part of the diabetic process under DC 7913.  

It is undisputed that the veteran takes oral medication for 
his diabetes and that he is on a restricted diet.  These two 
factors together warrant the assignment of the current 20 
percent rating.  However, a review of the entire record 
reveals that he had never required the use of insulin.  
Likewise, he had not had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice 
monthly visits to a diabetic care provider.  There has not 
been any fluctuation in the level of his diabetes that would 
warrant the assignment of staged ratings at any time during 
this appeal.  Accordingly, the preponderance of the evidence 
is against a higher initial rating for diabetes.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Separate Rating for Onychomycosis and Tinea Pedis (Initially 
Rated Noncompensably Disabling and as part of the 20 percent 
rating for diabetes)

"Onychomycosis is a 'fungal infection of the nail plate, 
usually caused by species of Epidermophyton, Microsporum, and 
Trichophyton, and producing nails that are opaque, white, 
thickened, friable, and brittle'."  Davenport v. Brown, 7 
Vet. App. 476, 477 (1995).  Tinea pedis is athlete's foot.  
Antonian v. Brown, 4 Vet. App. 179, 181 (1993).  Tinea pedis 
is rated by analogy to the diagnostic code for eczema.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Neither tinea pedis (athlete's foot) or onychomycosis are 
listed as ratable disease entities and, so, must be rated 
analogously.  38 C.F.R. §§ 4.20 and 4.27.  See also 
Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) and 
Archer v. Principi, 3 Vet. App. 433 (1992).  Also, as 
revised, 38 C.F.R. § 4.118, DC 7820 provides that infections 
of the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal and parasitic diseases), are rated 
as disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  

The Board finds that the use of DC 7806 for rating eczema and 
dermatitis is appropriate because the anatomical localization 
and symptomatology are closely analogous.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. § 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).  Generally, when the 
rating criteria are amended during an appeal, both the former 
and the current schedular criteria must be considered 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 99-
7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may 
not apply revised schedular criteria to a claim prior to the 
effective date of the amended regulations).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  As the amendments discussed above have a 
specified effective date without provision for retroactive 
application, they may not be applied prior to its effective 
date.  The Board finds nothing in the cited legal authority 
that precludes consideration of the former rating criteria 
throughout the appeal period (see VAOPGCPREC 3-2000) and such 
an interpretation is only advantageous to the veteran. 

Under the old regulations, a noncompensable rating was 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  When manifested by exfoliation, exudation, or itching, 
if on an exposed surface or extensive area, a 10 percent 
rating was assigned.  A 30 percent rating was assigned when 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, DC 
7806, effective prior to August 30, 2002. 

Effective August 30, 2002, DC 7806 was amended and as revised 
provides that dermatitis or eczema is rated as disfigurement 
on the head, face or neck or scars, depending upon the 
predominant disability.  

38 C.F.R. § 4.118, DC 7806 sets forth the criteria for 
dermatitis and eczema and provides that that a noncompensable 
disability rating is assigned when there is less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  Or rate as disfigurement of 
the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  Here, there is no involvement of the head, face 
or neck.  So, evaluation for disfiguring scars, DCs 7801 and 
7802, is not appropriate.  

Under the revised DC 7806 a 10 percent rating is warranted 
when there is at least 5 percent, but less than 20 percent, 
of the entire 10 body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  

As revised on August 30, 2002, Notes to DCs 7801, 7802, 7803, 
7804 provide that a deep scar is one associated with 
underlying soft tissue damage.  A superficial scar is one not 
associated with underlying soft tissue damage.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A 10 percent rating is the 
only and maximum rating for scars which are superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803.  A 10 percent rating 
is the only and maximum rating for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
DC 7804.  Other scars (not covered in DCs 7800 through 7804) 
are to be rated on the basis of limitation of function of the 
affected part.  

Here, the record shows that there is no scarring of any kind 
due to the tinea pedis or onychomycosis.  

Upon a March 2002 VA diabetes examination, it was noted that 
the onychomycosis affected all the nails of the veteran's 
feet.  On the December 2003 VA diabetes examination, the 
veteran denied having any ulceration, crusting or lesions or 
ever having used any antibiotics for his feet.  He complained 
of pruritus of the feet, made worse by wet or damp 
conditions.  He had lesions along the arch of the medial 
aspect of both feet which were punctate in distribution.  
They covered approximately 10 percent of the surface of the 
feet.  He denied specific treatments, including any 
medications, for either disorder in the past.  The diagnoses 
included bilateral onychomycosis and tinea pedis, without 
treatment but occasional exacerbation of tinea pedis with 
symptoms of pruritus.  

On VA peripheral neuropathy examination in January 2002 the 
veteran had a fungal infection of the toenails.  There was 
dryness of the skin all over the feet.  There were no 
calluses and no evidence of prior skin breakdown.  

With respect to the old rating criteria, the affected area is 
not an exposed surface, nor is the area affected extensive in 
nature, being limited to the toes and toenails.  Under the 
new criteria, the area affected is about 10 percent of the 
surface of the feet but this is not to be considered an 
exposed area under the revised rating criteria and it 
obviously affects less than 5 percent of the total body.  
Also, his skin disease has not necessitated systemic or 
immunosuppressive drug therapy, to include corticosteroids.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a separate 
compensable disability rating for onychomyosis and tinea 
pedis.  Since the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra. 


Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extraschedular rating for the service-connected 
disorders at issue under 38 C.F.R. § 3.321(b)(1).  "Marked" 
interference with employment, however, as this term is used 
in 38 C.F.R. § 3.321(b)(1), means impairment so severe that 
it cannot be compensated by the currently assigned ratings.  
There are governing norms for making this determination.  And 
considering them, the veteran has not been frequently 
hospitalized on account of any of his service-connected 
disabilities.  

Most, if not all, of the veteran's treatment and evaluation 
has been on an outpatient basis.  And although his overall 
functional impairment, admittedly, may hamper his performance 
in some respects, none of the disabilities at issue are shown 
to be disabling to a degree that would require extraschedular 
consideration since those provisions are reserved for very 
special cases.  The disorders have not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating or otherwise rendered 
impractical the application of the regular schedular 
standards.  It is pertinent to note that, upon a VA PTSD 
examination in December 2003, it was noted that the veteran 
had been unemployed since 1989 because of nonservice-
connected hypertension.  

Consequently, a remand to the RO for further consideration of 
an extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Effective dates prior to March 30, 2001, for service 
connection for PTSD, CAD, and onychomycosis and tinea pedis

Under 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. 
§ 3.400(b)(2)(i) (2005) the date for service connection for 
an original claim received more than one year after service 
discharge is the date entitlement arose or, but not earlier 
than, the date of receipt of application.  

Here, there is no question or dispute that the veteran was 
discharged from active service in June 1971.  The RO 
determined that his original claim for service connection for 
the disorders at issue was not received until March 30, 2001.  
However, as noted in the November 1999 Board decision, at the 
August 9, 1999 videoconference hearing before a Veterans Law 
Judge, the veteran raised claims of service connection for 
PTSD and foot fungus (although not for service connection for 
CAD).  

Prior to that hearing, there was no document which could be 
construed as a claim, formal or informal, for service 
connection for PTSD or onychomycosis and tinea pedis.  

The record contains medical evidence of PTSD linked to 
service as of the date of the videoconference hearing.  
Therefore, the proper effective date for service connection 
for PTSD is August 9, 1999. 

While the veteran also claimed service connection for 
onychomycosis and tinea pedis during the August 1999 hearing; 
since the grant of service connection for onychomycosis and 
tinea pedis was based upon a finding that they were secondary 
to the veteran's service-connected diabetes, and the 
effective date for the latter is March 30, 2001, an effective 
date for the grant of secondary service connection for 
onychomycosis and tinea pedis cannot be granted prior the 
latter date.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

There is no claim, formal or informal, prior to March 30, 
2001, for service connection for CAD.  





ORDER

New and material evidence not having been received to reopen 
a claim for service connection for peripheral neuropathy on a 
direct incurrence or secondary basis, the application to 
reopen that claim is denied.  

Service connection for peripheral neuropathy, based upon 
slight or mild aggravation by service-connected diabetes 
mellitus, is granted.  

Service connection for gout and hypertension is denied.  

An initial disability rating for PTSD in excess of 30 percent 
is denied.  

An initial disability rating for CAD in excess of 20 percent 
is denied.  

An initial disability rating for diabetes mellitus with 
onychomycosis and tinea pedis in excess of 20 percent is 
denied.  

A separate initial compensable disability rating for 
onychomycosis and tinea pedis is denied.  

An effective date prior to March 30, 2001, for service 
connection for CAD and onychomycosis with tinea pedis is not 
warranted. 

An effective date of August 9, 1999, for service connection 
for PTSD is granted, subject to applicable law and 
regulations governing the award of monetary benefits. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


